Order filed January 14, 2020




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-19-00896-CV
                                   ____________

    IN THE MATTER OF THE MARRIAGE OF SHAWNDELL ALICIA
                   COOK AND PAUL COOK


                    On Appeal from the 312th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2018-74844

                                    ORDER
      No reporter’s record has been filed in this case. The official court reporter for
the 312th District Court informed this court that appellant, Paul Cook, had not made
arrangements for payment for the reporter’s record. On November 26, 2019, the
clerk of this court notified appellant that we would consider and decide those issues
that do not require a reporter’s record unless appellant, within 15 days of notice,
provided this court with proof of payment for the record. See Tex. R. App. P. 37.3(c).
Appellant filed a motion to extend time to file his brief, but he did not provide the
court with proof of payment for the record.

      Accordingly, we order appellant to file a brief in this appeal within 30 days
of the date of this order. If appellant fails to comply with this order, the court will
dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).

                                   PER CURIAM

Panel consists of Justices Wise, Jewell, and Poissant.




                                          2